Citation Nr: 0710481	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the termination of improved pension benefits 
effective from September 27, 1995, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 letter decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which terminated the veteran's pension 
benefits effective September 27, 1995.

In correspondence received in April 2006 the veteran 
indicated that he would be unable to attend a hearing on this 
matter.


FINDINGS OF FACT

1.  VA received information that the veteran had been 
incarcerated for a felony conviction since July 28, 1995.

2. The veteran's VA pension benefits were discontinued 
effective September 27, 1995, the 61st day of imprisonment 
following conviction.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits, effective September 27, 1995, were properly met.  
38 U.S.C.A. § 1505(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.666 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Board first 
notes that this issue turns on statutory interpretation.  As 
the law, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable, Mason v. Principi, 16 Vet. App. 
129 (2002), and no further action is required pursuant to the 
VCAA.

In a January 1994 rating decision, entitlement to pension 
benefits was granted.  In a May 1994 letter, the veteran was 
notified of the award of improved pension benefits.

In April 1998 VA received information from the Bureau of 
Prisons that the veteran had been incarcerated for a felony 
conviction since July 28, 1995.  A May 1998 letter from the 
RO informed the veteran of the proposal to terminate his 
disability pension due to his incarceration, effective 
September 27, 1995.  More than 60 days later, by a letter to 
the veteran dated in July 1998, the RO informed him that his 
pension was being terminated retroactively, effective 
September 27, 1995, the 61st day of imprisonment following 
conviction.

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
improved pension while incarcerated is without legal merit.  
The law makes it clear that a veteran is not entitled to 
disability pension for any part of the period beginning 
sixty-one days after his or her imprisonment begins for a 
felony conviction, and ending when such individual's 
imprisonment ends.  The law was correctly applied in this 
case, as the veteran's pension was not terminated until the 
61st day after his incarceration began for a felony 
conviction.


ORDER

The termination of improved pension benefits effective from 
September 27, 1995, was proper.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


